Citation Nr: 1146359	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression and anxiety.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cognitive disorder, claimed as memory loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, (other than depression, anxiety, and cognitive disorder), to include schizophrenia and bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In regard to the Veteran's claim of entitlement to service connection for bipolar disorder, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the issue of entitlement to service connection for bipolar disorder as entitlement to service connection for an acquired psychiatric disorder, other than depression, anxiety, and cognitive disorder, but to include schizophrenia and bipolar disorder.

The Board also notes that the appellant requested a travel Board hearing in connection with the current claims.  The Veteran subsequently withdrew his request for a travel Board hearing in September 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, other than depression, anxiety, and cognitive disorder, but to include schizophrenia and bipolar disorder.  In addition, the Veteran seeks to reopen claims of entitlement to service connection for depression and anxiety and entitlement to service connection for cognitive disorder, claimed as memory loss.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

A review of the claims file reveals that the Veteran was granted Social Security Disability Insurance benefits.  However, the records regarding this award of benefits have not been associated with the claims file.  Review of the claims file reveals that the Veteran's complete Social Security Administration (SSA) record was requested and that after the initial request VA was notified that the request was forwarded to the Arkansas Disability Determination Services to obtain the records.  There is no indication that the records regarding the grant of SSA benefits have been obtained and associated with the claims file or that any response was received from the unit to which the request for records was forwarded.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Review of the claims file reveals that the Veteran receives continuous treatment at the VA Medical Center in North Little Rock, Arkansas for his psychiatric disorders.  However, records dated subsequent to December 2007 have not been obtained and associated with the claims file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain VA clinical records pertaining to the Veteran dated since December 2007.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA and, as warranted, from the Arkansas Disability Determination Services, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  Attempt to obtain VA medical records pertaining to psychiatric treatment of the Veteran since December 2007, including from the VA Medical Center in North Little Rock, Arkansas.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

3.  After completion of the above development, review the claims file and undertake any additional development indicated. 

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


